        Case 4:19-cv-07668-YGR Document 70 Filed 02/02/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES

 Date: 2/2/2021                Time: 1:59pm                 Judge: YVONNE
                                                            GONZALEZ ROGERS
 Case No.: 19-cv-07668-YGR     Case Name: California Restaurant Association v. City of
                               Berkeley

Attorney for Plaintiff: Courtland L. Reichman
Attorney for Defendant: Christopher D. Jensen

 Deputy Clerk: Frances Stone                      Court Reporter: Diane Skillman


                                     PROCEEDINGS
Defendant’s Motion to Dismiss First Amended Complaint [Dkt. No. 47]- HELD VIA ZOOM
WEBINAR AND SUBMITTED
